Citation Nr: 0928280	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to January 23, 2004, 
for the assignment of a 50 percent disability rating for 
cerebral concussion with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from April 1964 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Buffalo, 
New York, which granted an increased disability rating of 50 
percent for the Veteran's service-connected cerebral 
concussion with headaches, effective as of January 23, 2004.  
The Veteran disagreed with the effective date of the assigned 
disability rating and perfected a substantive appeal.  

This matter was previously before the Board in May 2006, at 
which time it was remanded for additional development.  
Following a March 2007 Board decision in which the Veteran's 
claim was denied, the Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to an 
October 2008 joint motion of the parties, the Court in 
October 2008 vacated the March 2007 Board decision and 
remanded the appeal to the Board for readjudication 
consistent with the joint motion.


FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO 
denied entitlement to a disability rating in excess of 10 
percent for residuals of a cerebral concussion.

2.  The Veteran has not asserted that the February 2000 
rating decision denying an increased rating was clearly and 
unmistakably erroneous.

3.  The Veteran did not again seek a higher rating for his 
residuals of a cerebral concussion until January 23, 2004, 
when a claim seeking an increased rating was received by the 
RO.

4.  In a June 2004 rating decision, the RO increased the 
disability rating of the Veteran's cerebral concussion with 
headaches (formerly residuals of a cerebral concussion) to 50 
percent, effective January 23, 2004, the date of receipt of 
his claim.  In doing so, the Ro noted that the veteran's 
migraine headaches were related to the service-connected 
cerebral concussion.

5.  As of April 29, 2003, the competent medical evidence of 
record shows that the Veteran's cerebral concussion with 
headaches warranted a 50 percent disability rating.


CONCLUSION OF LAW

An effective date of April 29, 2003, for the award of a 50 
percent disability rating for cerebral concussion with 
headaches, is warranted.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400(o)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

In a May 2006 letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the Veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, VA treatment records, and a VA 
examination report.  As the Veteran has been afforded a VA 
examination in relation to his claim, the Board finds that 
the record as it stands now includes sufficient medical 
evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Earlier effective date

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Veteran contends that the effective date for the 
assignment of a 50 percent disability rating for his cerebral 
concussion with headaches should be in October 1966 when he 
was first awarded service connection and assigned a 10 
percent disability rating.  However, in Rudd v. Nicholson, 20 
Vet. App. 296 (2006), the Court held that when a rating 
decision is final, only a request for a revision premised on 
clear and unmistakable error (CUE) could result in the 
assignment of an earlier effective date.  A freestanding 
claim for an earlier effective date, once the appeal becomes 
final, attempts to vitiate the rule of finality.  

The Veteran filed a claim for increased disability rating for 
the service-connected cerebral concussion with headaches in 
November 1999.  This claim was denied by way of a rating 
decision issued in February 2000.  The Veteran had one year 
from notification of the February 2000 RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision became final when an appeal 
was not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  The record shows that the Veteran did not 
appeal the RO's February 2000 rating decision.

The Veteran filed another claim seeking an increased 
disability rating for his cerebral concussion with headaches 
on January 23, 2004.

A November 2003 Veterans Center treatment record shows that 
the Veteran reported having migraine headaches since his 
injury in service.

A November 2003 private medical report shows neurological 
examination results were within normal limits.

A VA heart examination report dated in April 2004 shows that 
the Veteran reported experiencing recurring migraine 
headaches since his injury in Vietnam.  He indicated that he 
was taking aspirin daily.  He described that he would have 
constant headaches with flare-ups three to four times per 
month that might put him in bed for one to one and a half 
days.  During the flare-ups, he would have nausea, 
photophobia, and his activities would be greatly limited by 
pain.  He would take prescription pain medication during that 
time.  The diagnosis was migraines.  The examiner opined that 
the migraine headaches were connected to the cerebral 
concussion, and that the Veteran would experience at least 12 
headaches over the preceding year during which he would be 
confined to bed.

The Veteran's cerebral concussion with headaches have been 
evaluated under the criteria for rating migraine headaches 
found at 38 C.F.R. Section 4.124(a), Diagnostic Code 8100 and 
the criteria for rating brain disease due to trauma found at 
38 C.F.R. § 4.124(a), Diagnostic Code 8045.

Specifically, Diagnostic Code 8100 dictates that a 10 percent 
disability rating is warranted for headaches with 
characteristic prostrating attacks averaging once in two 
months over the last several months.  A 30 percent disability 
rating may be assigned upon a showing of migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months, and a 50 
percent disability rating may be assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The Board also notes that the Veteran's 
headaches disorder is in the nature of residuals of a 
traumatic head injury and is currently rated under Diagnostic 
Code 8045 which addresses brain disease due to trauma.  
However, this diagnostic code provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  

Having carefully reviewed the competent medical evidence of 
record, the Board finds that the April 29, 2004, VA 
examination report reflects that it is factually 
ascertainable that the Veteran's cerebral concussion with 
headaches was manifested by at least 12 migraine headaches 
over the preceding year during which he would be confined to 
bed.  As such, the Board is of the opinion that an earlier 
effective date of April 29, 2003, is warranted for the 
current 50 percent disability rating.  As that is the 
earliest evidence showing an increase in disability occurred 
within the year prior to January 23, 2004, an effective date 
prior to April 29, 2003, is not warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

An effective date of April 29, 2003, for the award of a 50 
percent disability rating for cerebral concussion with 
headaches is granted, subject to the controlling laws and 
regulations governing the disbursement of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


